Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146892 (69)                                                                                         Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  EDWARD KARAUS, d/b/a GREAT LAKES                                                                 Bridget M. McCormack
  SEA WALLS,                                                                                             David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 146892
                                                                   COA: 307842
                                                                   Allegan CC: 10-047317-CH
  BANK OF NEW YORK MELLON,
           Defendant/
           Cross-Plaintiff-Appellant,
  and
  PNC BANK f/k/a NATIONAL CITY BANK,
  SHELDON CAREF, and NELLY CAREF a/k/a
  NELLY NAVARRETE,
            Defendants/Cross-Defendants.

  _________________________________________/

        On order of the Court, the motion to deny appellee’s bill of costs is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
        t0324
                                                                              Clerk